
	
		II
		111th CONGRESS
		1st Session
		S. 1395
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2009
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  allow importation of polar bear trophies taken in sport hunts in Canada before
		  the date on which the polar bear was determined to be a threatened species
		  under the Endangered Species Act of 1973.
	
	
		1.Permits for importation of
			 certain polar bear trophies taken in sport hunts in CanadaSection 104(c)(5) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1374(c)(5)) is amended by striking
			 subparagraph (D) and inserting the following:
			
				(D)Importation of
				polar bear parts
					(i)In
				generalAs expeditiously as
				practicable after the expiration of the applicable 30-day period under
				subsection (d)(2), the Secretary of the Interior shall issue a permit for the
				importation of any polar bear part (other than an internal organ) from a polar
				bear taken in a sport hunt in Canada to any person that submits, together with
				the permit application, proof that the polar bear was legally harvested by the
				person before—
						(I)February 18, 1997; or
						(II)May 15, 2008, from a polar bear population
				from which a sport-hunted trophy could be imported before that date in
				accordance with section 18.30(i) of title 50, Code of Federal Regulations (or a
				successor regulation).
						(ii)Applicability
						(I)Earlier
				harvested polar bearsThe
				Secretary shall issue permits under clause (i)(I) without regard to
				subparagraphs (A) and (C)(ii), subsection (d)(3), and sections 101 and
				102.
						(II)Later harvested
				polar bearsThe Secretary
				shall issue permits under clause (i)(II) without regard to subparagraph
				(C)(ii), subsection (d)(3), and sections 101 and
				102.
						.
		
